Citation Nr: 1127064	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-15 110	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disorder.

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In March 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In December 2008, the Veteran testified at a personal hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. In a final letter decision dated in May 1990, the RO denied a claim of entitlement to service connection for a back disorder.

2. Evidence added to the record since the prior final denial in May 1990 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

The May 1990 letter decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the claim for service connection for a back disorder is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations as to that claim.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's orders in the March 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran contends that has a back disorder as a result of injury when a 98 pound shell fell on him in service.  Thus, he argues that service connection is warranted for a back disorder.

In a May 1990 letter decision, the RO found that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a back disorder.  The RO indicated that the evidence submitted by the Veteran, namely a copy of a November 1988 letter by Dr. RW and arguments by the Veteran and his representatives was cumulative and redundant of the evidence of record at the time of previous denials of the claim.  Accordingly, the RO denied reopening the Veteran's claim of entitlement to service connection for a back disorder.

The Veteran did not timely appeal this decision.  The next communication from the Veteran with regard to this claim was his May 2004 application to reopen his service connection claim for a back disorder, which is the subject of this appeal.  Thus, the May 1990 decision is final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.

The Veteran filed his claim to reopen in May 2004; thus, the definition of new and material evidence applicable to the claim is as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the prior denial in May 1990, the Veteran's service treatment records were in the claims file, as well as evidence of post-service complaints and treatment for symptoms of a back disorder.  Additionally, March 1976 and August 1988 VA examination reports were of record.  
In May 1989, the Board denied the Veteran's claim for service connection for a back disorder on the basis that his current back disorder was not related to his military service, finding that the Veteran did not have a chronic disorder of the back in service, that his current back disorder did not manifest until many years after service, and that he did not have arthritis or degenerative disc disease of the spine within one year of service.  The May 1990 letter decision denied the claim to reopen, indicating that no new and material evidence had been received to rectify these deficiencies.  Since this decision, in December 2005, the Veteran submitted additional VA treatment records showing complaint, treatment, and diagnosis of a current back disorder and duplicate private treatment records from 1977.  He has also submitted a letter from Dr. MJH and offered testimony at a hearing in December 2008.  Of this evidence, the Board finds that the letter from Dr. MJH is neither cumulative nor redundant of the evidence of record in May 1990 and raises a reasonable possibility of substantiating the Veteran's claim.  

In this regard, the Board observes that the letter from Dr. MJH discusses the Veteran's report of in-service injury when a 98 pound shell fell on him and how that injury is one possible precursor to the degeneration of the Veteran's discs.  The Veteran's report as to in-service events may not be rejected as not being material solely because they are lay observations.  See Shade v. Shinseki, 24 Vet. App. 110 (2010), citing Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  Moreover, the credibility of the Veteran in making these statements is presumed.  Further, Dr. MJH found the Veteran's assertions credible in assessing the reported in-service injury as a cause of the Veteran's disc degeneration.  Therefore, the Board finds that the letter of Dr. MJH constitutes new and material evidence in that it was not of record in May 1990 and it raises a reasonable possibility of substantiating the claim by relating the Veteran's current chronic post-service disorder to the in-service events and complaints of back pain.  Consequently, as new and material evidence has been submitted with respect to the Veteran's back disorder, the claim to reopen the previously denied claim seeking service connection for a back disorder is granted.  


ORDER

New and material evidence having been received, the claim to reopen a previously denied claim for service connection for a back disorder is granted. 


REMAND

The Veteran contends that he injured his back in service when a 98 pound shell fell on him and that this injury led to his current low a back disorder.  The Board determines that a remand is required for further development of the record prior to adjudication of the claim on the merits.

Specifically, no VA examination has been conducted with respect to the current claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran's service treatment records relate treatment for his back, current treatment records reflect a back disorder, and the letter from Dr. MJH provides a possible nexus between the two.  Accordingly, a VA examination to assess the etiology of any current back disorder should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination in order to ascertain the etiology of his claimed back disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any back disorder exhibited by the Veteran currently, i.e., at the time he filed his claim in May 2004 to the present, is related, in whole or in part, to a disease, event, or injury during his military service, including when a shell fell on him?
            
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

2. After completing the above action and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's new and material claim should be readjudicated, to include all evidence received since the January 2010 supplemental statement of the case.  The Veteran and his representative should then be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


